Case 2:20-cv-00772-JHE Document 1 Filed 06/02/20 Page 1 of 12            FILED
                                                                2020 Jun-02 PM 04:01
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
Case 2:20-cv-00772-JHE Document 1 Filed 06/02/20 Page 2 of 12
Case 2:20-cv-00772-JHE Document 1 Filed 06/02/20 Page 3 of 12
Case 2:20-cv-00772-JHE Document 1 Filed 06/02/20 Page 4 of 12
Case 2:20-cv-00772-JHE Document 1 Filed 06/02/20 Page 5 of 12
Case 2:20-cv-00772-JHE Document 1 Filed 06/02/20 Page 6 of 12
Case 2:20-cv-00772-JHE Document 1 Filed 06/02/20 Page 7 of 12
Case 2:20-cv-00772-JHE Document 1 Filed 06/02/20 Page 8 of 12
Case 2:20-cv-00772-JHE Document 1 Filed 06/02/20 Page 9 of 12
Case 2:20-cv-00772-JHE Document 1 Filed 06/02/20 Page 10 of 12
Case 2:20-cv-00772-JHE Document 1 Filed 06/02/20 Page 11 of 12
Case 2:20-cv-00772-JHE Document 1 Filed 06/02/20 Page 12 of 12
